Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 12/15/2021, wherein claims 1,3-6,8-14, 21-28 are pending and claims 1 and 3-5 are withdrawn. 

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 27, it is unclear what is meant by “wherein the channel is defined by angled surface that converge to the next.” For the purposes of the prior art rejection, the examiner is interpreting “the next” as referring to “the neck”.

All remaining claims are rejected as depending on a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6,8-10, 13, 14,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz Cruz et al. (U.S. 20180229870) in view of Beardsall (U.S. 20080282645).
	Regarding claim 6, Diaz Cruz teaches a system to facilitate tying a knot(para. 68), the system comprising: a fixture (10) defining an internal passage (5) therethrough(figs. 1a,1b)(paras. 79-81), wherein the fixture defines a circumferential groove (3,4) accessible through an interior surface of the fixture (figs. 2a-3a) and in communication with the internal passage (figs. 2a-3a), wherein the groove includes first and second groove portions that cross one another (see annotated fig.); a lead member supply mechanism (paras. 53, 77, 79) configured to feed a lead member (9) in a first direction through the groove such that the lead member emerges from the fixture through an opening (8) defined by the fixture (paras. 82-84); and a tie member  (6) configured to be connected to the lead member that has been fed through the groove and emerged from the fixture (paras. 82-84, 6 can be connected to 9 that has been fed through the groove and emerged from the fixture) and teaches that actuators can be added for each device to automate the system (para. 77) , but doesn’t teach the specific actuator structure of the lead member supply mechanism, and therefore doesn’t wherein the lead member supply mechanism is further configured to retract  the lead member through the groove once the tie member is connected 3 of 13 LEGAL02/41135192v1Appl. No.: 16/223,949 Amdt. dated December 15, 2021 Attorney Docket No.: 038190/520570Reply to Office Action of September 15, 2021to the lead member such that the tie member is pulled in a second direction, opposite the first direction, through the groove by the lead member.
Beardsall teaches a knot tying device (abstract) having a supply mechanism  (6 and storage drum or reel, paras. 51-55, fig. 1) comprising one or more rotatable feed members (17, 21, paras. 53,55, storage drum or reel, para. 51) that  is configured to engage a member (1, tie material) to be threaded through grooves (within 3, fig. 3) and to  provide forward and reverse motion of the member (paras. 51,52, 54-57).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the supply mechanism so as to include one or more rotatable feed members configured to engage the lead member, the supply mechanism configured to provide forward and reverse motion of the lead member in view of Beardsall  because doing so would provide a known mechanism to automate the supply mechanism of Diaz Cruz thereby yielding predictable results. The Diaz Cruz/Beardsall combined reference configures the lead member supply mechanism to retract  the lead member through the groove once the tie member is connected    to the lead member such that the tie member is pulled in a second direction, opposite the first direction, through the groove by the lead member due to the reverse motion ability of the supply mechanism.

The examiner notes that the italicized limitations in the above prior art rejection are considered to describe a functionality of applicant’s claimed invention. Because the prior 
Regarding claim 6, Diaz Cruz teaches a system to facilitate tying a knot(para. 68), the system comprising: a fixture (10) defining an internal passage (5) therethrough(figs. 1a,1b)(paras. 79-81), wherein the fixture defines a circumferential groove (3,4) accessible through an interior surface of the fixture (figs. 2a-3a) and in communication with the internal passage (figs. 2a-3a), wherein the groove includes first and second groove portions that cross one another (see annotated fig.); a lead member supply mechanism (paras. 53, 77, 79) configured to feed a lead member (9) in a first direction through the groove such that the lead member emerges from the fixture through an opening (8) defined by the fixture (paras. 82-84); and a tie member  (6) configured to be connected to the lead member that has been fed through the groove and emerged from the fixture (paras. 82-84, 6 can be connected to 9 that has been fed through the groove and emerged from the fixture) and teaches that actuators can be added for each device to automate the system (para. 77) , but doesn’t teach the specific actuator structure of the lead member supply mechanism, and therefore doesn’t specifically teach wherein the lead member supply mechanism is further configured to retract  the lead member through the groove once the tie member is connected 3 of 13 LEGAL02/41135192v1Appl. No.: 16/223,949 Amdt. dated December 15, 2021 Attorney Docket No.: 038190/520570Reply to Office Action of September 15, 2021to the lead member such that the tie member is pulled in a second direction, opposite the first direction, through the groove by the lead member.

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the supply mechanism as a storage drum or reel to provide convenient and simple storage of the lead member. The Diaz Cruz/Beardsall combined reference configures the lead member supply mechanism to retract  the lead member through the groove once the tie member is connected    to the lead member such that the tie member is pulled in a second direction, opposite the first direction, through the groove by the lead member because a storage drum or reel can be wound forward and rearward thereby providing the ability to retract the lead member.

	The examiner notes that the italicized limitations in the above prior art rejection are considered to describe a functionality of applicant’s claimed invention. Because the prior art discloses the structure of the claimed invention, there is a reasonable expectation for the prior art to perform the claimed function as the examiner explains after each functional limitation.


    PNG
    media_image1.png
    814
    722
    media_image1.png
    Greyscale


Use first rejection of claim 6 with rejection of claims 9 and 10 below.


Regarding claim 10, the Diaz Cruz/ Beardsall combined reference teaches  a supply of the tie member (para. 75, filament feed device and tape/filament); and a housing that engages and positionally maintains the fixture, supplies of the lead member and the tie member and the one or more rotatable feed members (paras. 41,78). 

Either rejection of claim 6 can be used in conjunction with the rejections of the dependent claims below unless otherwise specified.

	Regarding claim 8, the Diaz Cruz/Beardsall combined reference teaches opposite ends of the groove are coincident  (para. 71, fig. 2b) and open through the opening (8) (para. 71) defined through an exterior surface of the fixture (fig. 3a), and wherein the lead member supply mechanism is configured to feed the lead member through the groove by inserting the lead member through the opening and into the groove and to withdraw the lead member from the groove by withdrawing the lead member through the opening (paras. 71, 79-85, can perform as claimed).



    PNG
    media_image2.png
    680
    718
    media_image2.png
    Greyscale

Regarding claim 14, the Diaz Cruz/Beardsall combined reference teaches the fixture comprises first (1) and second (2) fixture components that cooperate to define the first and second groove portions of the groove, wherein the first fixture component 
Regarding claim 21, the Diaz Cruz/Beardsall combined reference teaches wherein the first fixture component (1 of Diaz Cruz) defines the first groove portion to lie in a respective plane that is offset in a first angular direction from a plane perpendicular to a longitudinal axis about which the internal passage is centered and defines the second groove portion to lie in a respective plane that is offset in a second angular direction, opposite from the first angular direction, from the plane perpendicular to the longitudinal axis (see annotated fig., first and second grooves offset in opposing angular directions).


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz Cruz et al. (U.S. 20180229870) in view of Beardsall (U.S. 20080282645) and further in view of Schwarze et al. (U.S. Patent No. 3057648).
Regarding claim 12, the Diaz Cruz/Beardsall combined reference fails to teach the first and second groove portions have different depths.
Schwarze teaches a similar invention wherein first and second groove portions have different depths (col. 2, lines 39-64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the first and second groove portions of the Diaz Cruz/Beardsall combined reference so as to have .

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz Cruz et al. (U.S. 20180229870) in view of Beardsall (U.S. 20080282645) and further in view of Zhang et al. (U.S. Patent No. 8573656).
Regarding claim 22, the Diaz Cruz/Beardsall combined reference teaches in a particular embodiment, the groove (path of the conduit) is configured for making a double capstan knot however, it is possible to provide other grooves (paths) for forming other knots by means of heads manufactured specifically for each knot (paras. 24,26 of Diaz Cruz), the knot being used to bundle cables (para. 68 of Diaz Cruz), but fails to teach the groove further includes a third groove portion parallel to the first groove portion, wherein the second groove portion crosses both the first and third groove portions, and wherein the first, second and third groove portions are disposed sequentially between opposite ends of the groove such that the first groove portion extends from an end of the groove to the second groove portion, the second groove portion extends from the first groove portion to the third groove portion and the third groove portion extends from the second groove portion to another end of the groove.
Zhang teaches a knot tying device for tying a secure knot around wires (col. 1, lines 40-46, col. 2, lines 49-59) wherein the knot is a clove hitch knot (col. 2, lines 62-64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have replaced the groove of 
a third groove portion parallel to the first groove portion, wherein the second groove portion crosses both the first and third groove portions, and wherein the first, second and third groove portions are disposed sequentially between opposite ends of the groove such that the first groove portion extends from an end of the groove to the second groove portion, the second groove portion extends from the first groove portion to the third groove portion and the third groove portion extends from the second groove portion to another end of the groove in view of Zhang in order to adapt the Diaz Cruz/Beardsall combined reference for tying clove hitch knots which are simple, adjustable knots that can also be used for tying bundles of cables or wires (col. 1, lines 40-46, col. 2, lines 49-59 of Zhang).

Claims 11, 25,26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz Cruz et al. (U.S. 20180229870) in view of Zhang et al. (U.S. Patent No. 8573656).

Regarding claim 11, Diaz Cruz teaches a system to facilitate tying a knot(para. 68), the system comprising: a fixture(10) defining an internal passage (5) therethrough (figs. 1a,1b)(paras. 79-81), wherein the fixture defines a circumferential groove (3,4) accessible through an interior surface of the fixture (figs. 2a-3a) and in communication with the internal passage (figs. 2a-3a), and 4 of 13 LEGAL02/41135192v1Appl. No.: 16/223,949 Amdt. dated December 15, 2021 Attorney Docket No.: 038190/520570Reply to Office Action of September 15, 2021a lead member supply mechanism (paras. 53, 77, 79)  configured to alternately feed a lead member through the groove and to 

Zhang teaches a knot tying device for tying a secure knot around wires (col. 1, lines 40-46, col. 2, lines 49-59) wherein the knot is a clove hitch knot (col. 2, lines 62-64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have replaced the groove of the Diaz Cruz/Beardsall combined reference with a groove that ties a clove hitch knot, the groove thereby having first and second groove portions that cross one another, a third groove portion parallel to the first groove portion, wherein the second groove 

Regarding claim 25, the Diaz Cruz/Zhang combined reference teaches  the fixture (10)comprises first and second fixture components (1,2) that cooperate to define the first, second and third groove portions of the groove (figs. 2A,2B of Diaz Cruz as modified in view of Zhang), wherein the first fixture component (1) defines the second groove portion to cross the first and third groove portions (paths cross on 1, fig. 2b) and the second fixture component defines the first, second and third groove portions to have a parallel relationship (parallel paths on 2, fig. 2b), and wherein the first fixture component defines the first and third groove portions to lie in respective planes that are offset in a first angular direction from a plane perpendicular to a longitudinal axis about which the internal passage is centered and defines the second groove portion to lie in a respective plane that is offset in a second angular direction, opposite from the first angular direction, from the plane perpendicular to the longitudinal axis (this groove pattern would be formed to tie the clove hitch knot per Zhang).

Regarding claim 27, the Diaz Cruz/Zhang combined reference teaches the groove comprises a channel and a neck (see annotated fig.) extending between the channel and the interior surface of the fixture (fig. 2a), wherein the neck has a smaller width than the channel (see annotated fig.), and wherein the channel is defined by angled surface that converge to the neck (angled surface of channel converges to the neck, fig. 2a, annotated fig.).
Regarding claim 28, the Diaz Cruz/Zhang combined reference teaches a pliable member  (portion of 6 within neck) positioned within the neck (para. 69).

    PNG
    media_image2.png
    680
    718
    media_image2.png
    Greyscale

Claims 23,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz Cruz et al. (U.S. 20180229870) in view of Zhang et al. (U.S. Patent No. 8573656), and further in view of Schwarze et al. (U.S. Patent No. 3057648).

Regarding claim 23, the Diaz Cruz/Zhang combined reference fails to teach the second groove portion has a different depth than the first and third groove portions.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the second groove portion so as to have a different depth than the first and third groove portions in view of Schwarze in order to further facilitate crisscrossing of the tie member to form the knot (col. 2, lines 39-64 of Schwarze).
Regarding claim 24, the Diaz Cruz/Zhang combined reference fails to teach a part of the second groove portion that crosses the first and third groove portions has a different depth than the first and third groove portions, but another part of the second groove portion has a same depth as the first and third groove portions.
Schwarze teaches a similar invention wherein different groove portions have different depths to further facilitate crisscrossing of the tie member to form the knot (col. 2, lines 39-64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the second groove portion so that part of the second groove portion that crosses the first and third groove portions has a different depth than the first and third groove portions, but another part of the second groove portion has a same depth as the first and third groove portions in order to further facilitate crisscrossing the tie member where the second groove portion crosses the first and third groove portions while maintaining even tension of the tie portion where the second groove portion is not crossing the other groove portions.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732  

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732